3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action responsive to applicant’ filing of 11/19/2019.  Claims 1-20 are pending and rejected. 

DETAILED ACTION
Priority
 	Applicant’s claim of priority to application 62/811857 filed 2/28/2019 is acknowledged.

Information Disclosure Statement
	Applicant’s Non-Patent Literature Documents #2 & #3 list only a retrieval date on the 1449 form and not the date of the publication-thereby precluding determination on whether they qualify as prior art or are junior to applicant’s priority date.  Accordingly, these documents have not been evaluated on their impact on the patentability of the claims.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-10, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsyth (US20070193795) which discloses all the claimed elements including: 
(re: cl 1) A trailer comprising: one or more power sources (¶10-energy storage device; Cl1-power storage #20 fig. 11-energy storage device);
one or more motors operatively connected to receive electrical energy from the one or more power sources (¶18-motor/generators #18a/#18b energy draw or providing energy to storage #20; ¶26-motor/generator);
one or more wheels, the one or more wheels being operatively connected to the one or more motors for selectively powering the one or more wheels (¶28; abstract);
one or more processors operatively connected to the one or more motors (#62/#64/#66 fig. 2);
the trailer-related trigger being one of: a drive activation trigger, an energy recovery trigger, or a parasitic charging trigger (¶24-load sensor triggers regenerative braking);
responsive to detecting a drive activation trigger, activate the one or more motors to power the one or more wheels (¶9-”if the load sensor indicates that a tensile load exceeding a predetermined magnitude exists between the tow vehicle and trailer 10, coupler and controller 22 will signal first wheel motor/generator 18a and second wheel motor/generator 18b to provide drive torque to wheels 12a and 12b, “);
responsive to detecting an energy recovery trigger, cause the one or more power sources to be charged by recovering energy from the trailer (¶25- “If the load sensor outputs a signal indicating that a compressive load exceeding a predetermined magnitude exists between trailer 10 and the tow vehicle, wheel motor/generator 18a and wheel motor/generator 18b will be switched to their charging modes where regenerative braking will occur at wheels 12a and 12b.”);
or responsive to detecting a parasitic charging trigger, cause the one or more power sources to be charged using power generated by a main vehicle operatively connected to the trailer (¶25-during this operational mode, energy is transferred to energy storage area #20).

(re: cl 4) wherein the one or more wheels includes at least one pair of wheels (¶32- pair of free wheels-#166a/a; # #160a/b- drive wheels connected to motors -¶31).

(re: cl 5) wherein the at least one pair of wheels includes a rearmost pair of wheel (#166a/b fig. 3).

(re: cl 6) further including one or more sensors, wherein the one or more sensors are operatively connected to the one or more processors, the one or more processors being configured to detect at least one of: a drive activation trigger, an energy recovery trigger, and a parasitic charging trigger based on data acquired by the one or more sensors (#78- load sensor; ¶ 24-load sensor triggers drive if tensile or regenerative if compression).

(re: cl 7) further including one or more input interfaces, wherein the one or more input interfaces are operatively connected to the one or more processors, the one or more processors being configured to detect at least one of a drive activation trigger, an energy recovery trigger, and a parasitic charging trigger based on a user input provided on the one or more input interfaces (¶23- A coupler and controller 22 is mounted on a tongue 24 of frame 21. Coupler and controller 22 is in communication with first wheel motor/generator 18a and second wheel motor/generator 18b.; 24-; If the load sensor outputs a signal indicating that a compressive load exceeding a predetermined magnitude exists between trailer 10 and the tow vehicle, wheel motor/generator 18a and wheel motor/generator 18b will be switched to their charging modes where regenerative braking will occur at wheels 12a and 12b. During this operational mode, energy is transferred to energy storage area 20. Other signals from the load sensor may cause coupler and controller 22 to operate first wheel motor/generator 18a and/or second wheel motor/generator 18b in the no-load mode with ¶27-charging mode entered if no throttle).

(re: cl8) wherein the drive activation trigger is uphill travel of the trailer (¶19-“operable to provide drive torque for launching and hill climbing applications.”, CL19- based on grade; ).

(re: cl 9) wherein the drive activation trigger is acceleration of the trailer from a stop (CL 23- load senses acceleration; ¶24 tensile load from the tow vehicle at the coupler triggers drive motors).

(re: cl 10) wherein the energy recovery trigger is downhill travel of the trailer (¶27-triggers recharging on downgrade).

(re: cl 13) wherein activating the one or more motors to power the one or more wheels includes activating the one or more motors to power the one or more wheels at an amount based on real-time conditions as determined by one or more sensors, and wherein the one or more sensors are operatively connected to the one or more processors (¶24- if the load sensor indicates that a tensile load exceeding a predetermined magnitude exists between the tow vehicle and trailer 10, coupler and controller 22 will signal first wheel motor/generator 18a and second wheel motor/generator 18b to provide drive torque to wheels 12a and 12b, respectively.”).

(re: cl 14) A method for a trailer, the trailer including one or more power sources (10-power storage device; Cl1-power storage; ¶21-energy storage device).
one or more motors operatively connected to receive electrical energy from the one or more power sources (¶18-motor/generators #18a/#18b energy draw or providing energy to storage #20; ¶26-motor/generator);
and one or more wheels operatively connected to the one or more motors for selectively powering the one or more wheels (abstract; ¶28), 
the method comprising: detecting a trailer-related trigger (#62/#64/#66 fig. 2),
the trailer-related trigger being one of a drive activation trigger: an energy recovery trigger, or a parasitic charging trigger (¶23- “A coupler and controller 22 is mounted on a tongue 24 of frame 21. Coupler and controller 22 is in communication with first wheel motor/generator 18a and second wheel motor/generator 18b.; 24-; If the load sensor outputs a signal indicating that a compressive load exceeding a predetermined magnitude exists between trailer 10 and the tow vehicle, wheel motor/generator 18a and wheel motor/generator 18b will be switched to their charging modes where regenerative braking will occur at wheels 12a and 12b. During this operational mode, energy is transferred to energy storage area 20. Other signals from the load sensor may cause coupler and controller 22 to operate first wheel motor/generator 18a and/or second wheel motor/generator 18b in the no-load mode.” with ¶27-charging mode entered if no throttle );
responsive to detecting a drive activation trigger, activating the one or more motors to power the one or more wheels (¶9;;if the load sensor indicates that a tensile load exceeding a predetermined magnitude exists between the tow vehicle and trailer 10, coupler and controller 22 will signal first wheel motor/generator 18a and second wheel motor/generator 18b to provide drive torque to wheels 12a and 12b, “);
responsive to detecting an energy recovery trigger, causing the one or more power sources to be charged by recovering energy from the trailer; and responsive to detecting a parasitic charging trigger, causing the one or more power sources to be charged using power generated by a main vehicle operatively connected to the trailer (“25- If the load sensor outputs a signal indicating that a compressive load exceeding a predetermined magnitude exists between trailer 10 and the tow vehicle, wheel motor/generator 18a and wheel motor/generator 18b will be switched to their charging modes where regenerative braking will occur at wheels 12a and 12b.”).

(re: cl 15) wherein activating the one or more motors to power the one or more wheels includes activating the one or more motors to power the one or more wheels at an amount based on real-time conditions as determined by one or more sensors (CL 23- load senses acceleration; ¶24 tensile load triggers drive motors).

(re: cl 16) wherein detecting a trailer-related trigger, the trailer-related trigger being one of: a drive activation trigger, an energy recovery trigger, or a parasitic charging trigger is based on data acquired by one or more sensors (#78- load sensor; ¶24-load sensor triggers drive if tensile or regenerative if compression).

(re: cl 17) wherein detecting a trailer-related trigger, the trailer-related trigger being one of: a drive activation trigger, an energy recovery trigger, or a parasitic charging trigger is based on a user input. (¶23- “A coupler and controller 22 is mounted on a tongue 24 of frame 21. Coupler and controller 22 is in communication with first wheel motor/generator 18a and second wheel motor/generator 18b.; 24-; If the load sensor outputs a signal indicating that a compressive load exceeding a predetermined magnitude exists between trailer 10 and the tow vehicle, wheel motor/generator 18a and wheel motor/generator 18b will be switched to their charging modes where regenerative braking will occur at wheels 12a and 12b. During this operational mode, energy is transferred to energy storage area 20. Other signals from the load sensor may cause coupler and controller 22 to operate first wheel motor/generator 18a and/or second wheel motor/generator 18b in the no-load mode. With27-charging mode entered if no throttle “).

(re: cl 18) wherein the drive activation trigger is uphill travel of the trailer or acceleration of the trailer from a stop(¶19-“operable to provide drive torque for launching and hill climbing applications.” ; CL19- based on grade;;.Cl23- load senses acceleration; ¶24 tensile load triggers drive motors).

(re: cl 19) wherein the energy recovery trigger is downhill travel of the trailer or deceleration of the trailer (¶27-triggers recharging on downgrade; ¶27-triggers recharging on downgrade).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US20070193795) wherein Forsyth teaches the elements previously discussed and further suggests: 
(re: cl 2) wherein the one or more power sources includes one or more batteries (¶4 -batteries; ¶10-power storage device; CL 1-power storage; ¶21-energy storage device; ¶25-receives data from tow vehicle on:  #66-battery status, #68-battery temperature, #70-battery SOC).
As there are only 3 possible choices on electrical energy storage device, (battery, ultra-capacitor, and fuel cell), and Forsyth has already discussed in his background the use of a battery as a power source (¶4), a battery is less expensive than a fuel cell and providing much more energy capacity than a supercapacitor to provide significant propulsion range at a low cost- 
It would have been obvious at the effective time of the invention for Forsyth to use a battery as a power source to provide significant propulsion range at a low cost it as already suggested by Forsyth. 

8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 20070193795) in view of Healy et al.  (US2021/0016678) wherein Forsyth teaches the elements previously discussed and Healy et al.  teaches what Forsyth lacks of:
3. The trailer of claim 1, wherein the one or more power sources includes one or more supercapacitors (¶60 -ultracapacitor; ¶15-ultracapacitor),
It would have been obvious at the effective time of the invention for Forsyth to use a supercapacitor to storage device capable of delivering high power outputs for short durations of time for quick acceleration as taught by Healy et al..

9.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 20070193795) in view of Bibeau et al. (US20100252339) wherein Forsyth teaches the elements previously discussed and Bibeau et al. teaches what Forsyth lacks of:
(re: cl 11) wherein the energy recovery trigger is deceleration of the trailer (¶105 -deceleration sensor then uses this data to decide on whether to apply drive power to the trailer wheels or regenerative power to the trailer wheels; ¶9- deceleration sensor then uses this data to decide on whether to apply drive power to the trailer wheels or regenerative power to the trailer wheels).
It would have been obvious at the effective time of the invention for Forsyth to trigger regeneration upon deceleration to slow the tow-trailer train without using friction brakes to save on brake wear, increase deceleration, and recapture the kinetic energy available through regeneration as taught by Bibeau et al. 

10.	Claim(s) 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US20070193795) in view of Viele et al. (US20190233034) in further view of Park (4313080) wherein Forsyth teaches the elements previously discussed and Viele et al. teaches what Forsyth lacks of:
(re: cl 12) wherein the parasitic charging (¶165- umbilical charging; ¶9-umbilical charging; ¶184.-umibilcal charging).
It would have been obvious at the effective time of the invention for Forsyth to use an umbilical charging to let the tow vehicle charge the power supply of the trail or let the trailer charge the power supply of the tow vehicle for high torque range as taught by Viele et al..
Park teaches what Forsyth lacks of:  
trigger is when the trailer is moving on a substantially horizontal surface (c21 L61-67- recharges for ½ minute after use if on level ground).
It would have obvious at the effective time of the invention for Forsyth to trigger charging based on the trailer moving on a substantially horizontal surface to replenish the power supply in event needed for a future climb or acceleration as taught by Park. 

Viele et al.  teaches what Forsyth lacks of:
(re: cl 20) wherein the parasitic charging 
(¶165) umbilical charging; ¶9-umbilical charging; ¶184.-umibilcal charging ).
It would have been obvious at the effective time of the invention for Forsyth to use an umbilical charging to let the tow vehicle charge the power supply of the trail or let the trailer charge the power supply of the tow vehicle for high torque range as taught by Viele et al..
Park teaches what Forsyth lacks of:  
Charging trigger is when the trailer is moving on a substantially horizontal surface (c21 L61-67- recharges for ½ minute after use if on level ground).
It would have obvious at the effective time of the invention for Forsyth to trigger charging based on the trailer moving on a substantially horizontal surface to replenish the power supply in event needed for a future climb or acceleration as taught by Park. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655